This is an appeal from a judgment dissolving a temporary writ of injunction sued out by P. G. Lucas, one of the appellants, to restrain appellee and John W. Tobin, sheriff of Bexar county, from levying on and selling any of his property by virtue of an execution issued under a judgment recovered by appellee against Paul J. Corn and the sureties on his replevy bond, *Page 890 
being the Bexar Rubber Mills, Don E. Cameron, C. H. Childs, and P. G. Lucas. The original judgment is set out in the application for the restraining order, and the only grounds for the injunction are that Lucas was not served with citation, although in some unaccountable way he signed a replevy bond for property seized by appellee, and that the automobile replevied had been delivered to the sheriff, and, as Lucas was informed, was sold to S.D. Lary, and that and the fact that the judgment was rendered on November 21, 1921, and entered nunc pro tune on December 8, 1921, made the judgment null and void as to Lucas. No meritorious defense to the suit is alleged, and no reason given for a failure to file a motion for a new trial.
The record shows that Corn was indebted to appellee in the sum of $1,029.90, that suit was filed against him in August, 1921, and a writ of sequestration levied on a Chandler automobile, on which appellee held a mortgage, and it was released to Corn on a replevy bond, on which P. G. Lucas was one of the sureties. Corn was regularly cited, and appeared by his attorney, and the cause was tried on November 21, 1921, and judgment regularly rendered against Corn and the sureties on the replevy bond. The clerk failed to enter the judgment at the time it was rendered, but on December 8, 1921, on motion of appellee it was entered nunc pro tunc. Lucas was notified of all these matters, and the automobile was seized under execution and sold, and the amount realized credited on the judgment. There is no merit whatever in this appeal, and the judgment is affirmed.